Exhibit 10.1 Confidential treatment has been requested for portions of this exhibit. The copy filed herewith omits information subject to the confidentiality request. Omissions are designated as [***]. A complete version of this exhibit has been filed with the Securities and Exchange Commission. SECOND AMENDMENT TO FINANCING AGREEMENT SECOND AMENDMENT, dated as of May 24, 2012 (this "Second Amendment"), to the Financing Agreement, dated as of January 18, 2012 (as amended by First Amendment to Financing Agreement, dated as of March 18, 2012, and as further amended, restated, supplemented, modified or otherwise changed from time to time, the "Financing Agreement"), by and among Motorcar Parts of America, Inc., a New York corporation (the "Borrower"), the lenders from time to time party thereto (each a "Lender" and collectively, the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited liability company ("Cerberus"), as collateral agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the "Collateral Agent"), and PNC Bank, National Association ("PNC"), as administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, the "Administrative Agent" and together with the Collateral Agent, each an "Agent" and collectively, the "Agents"). WHEREAS, the Borrower, the Agents and the Lenders wish to amend certain terms and provisions of the Financing Agreement as hereafter set forth. NOW THEREFORE, in consideration of the premises and other good and valuable consideration, the parties hereto hereby agree as follows: 1. Defined Terms.Any capitalized term used herein and not defined shall have the meaning assigned to it in the Financing Agreement. 2. Amendments. (a)Recitals.The recitals of the Financing Agreement are hereby amended and restated in its entirety to read as follows: "The Borrower has asked the Lenders to extend credit to the Borrower consisting of (a) one or more term loans in the aggregate principal amount of $85,000,000 and (b) a revolving credit facility in an aggregate principal amount not to exceed $20,000,000 at any time outstanding, which will include a subfacility for the issuance of letters of credit.The proceeds of the term loans and the loans made under the revolving credit facility shall be used (i) to refinance existing indebtedness of the Borrower, (ii) to fund general working capital purposes of the Borrower and for other general corporate purposes and (iii) to pay fees and expenses related to this Agreement.The letters of credit will be used for general working capital purposes.The Lenders are severally, and not jointly, willing to extend such credit to the Borrower subject to the terms and conditions hereinafter set forth. In consideration of the premises and the covenants and agreements contained herein, the parties hereto agree as follows:" (b)New Definitions.Section 1.01 of the Financing Agreement is hereby amended by adding the following definitions, in appropriate alphabetical order: ""Additional Term Loan Commitment" means, with respect to each Lender, the commitment of such Lender to make a Term Loan to the Borrower on the Second Amendment Effective Date in the amount set forth in Schedule 1.01(A) hereto or in the Assignment and Acceptance pursuant to which such Lender became a Lender under this Agreement, as the same may be terminated or reduced from time to time in accordance with the terms of this Agreement." ""Existing Term Loan Indebtedness" has the meaning specified therefor in Section 2.01(a)(iv)." ""Initial Term Loan Commitment" means, with respect to each Lender, the commitment of such Lender to make the Term Loan to the Borrower on the Effective Date (or the applicable assignment date) in the amount set forth in Schedule 1.01(A) hereto or in the Assignment and Acceptance pursuant to which such Lender became a Lender under this Agreement, as the same may be terminated or reduced from time to time in accordance with the terms of this Agreement." ""Second Amendment" means the Second Amendment to this Agreement, dated as of May , 2012, among the Borrower, the Agents and the Lenders." ""Second Amendment Effective Date" means the date on which the Second Amendment shall become effective in accordance with its terms." ""Total Additional Term Loan Commitment" means the sum of the amounts of the Lenders' Additional Term Loan Commitments." ""Total Initial Term Loan Commitment" means the sum of the amounts of the Lenders' Initial Term Loan Commitments." [***] *** Confidential material redacted and filed separately with the Securities and Exchange Commission. ""Warrant" means the warrant certificate covering the purchase of shares of common stock of the Borrower substantially in the form of Exhibit H hereto, together with the rights to purchase such common stock of the Borrower provided thereby and all warrant certificates covering such common stock issued upon transfer, division or combination of, or in substitution for, any thereof.For the avoidance of doubt, the Warrant is not a "Loan Document" and the Borrower's obligations thereunder shall not constitute "Obligations."" (c)Existing Definitions. (i)The definition of "Affiliate" in Section 1.01 of the Financing Agreement is hereby amended and restated in its entirety to read as follows: ""Affiliate" means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such Person.For purposes of this definition, "control" of a Person means the power, directly or indirectly, either to (a) vote 10% or more of the Equity Interests having ordinary voting power for the election of members of the Board of Directors of such Person or (b) direct or cause the direction of the management and policies of such Person whether by contract or otherwise.Notwithstanding anything herein to the contrary, in no event shall any Agent, any Lender or any of their respective Affiliates be considered an "Affiliate" of any Loan Party." (ii)The definition of "Applicable EBITDA Multiple" in Section 1.01 of the Financing Agreement is hereby amended and restated in its entirety to read as follows: ""Applicable EBITDA Multiple" means, 3.00, on and as of the Effective Date, which multiple will be subsequently adjusted as of the end of each fiscal quarter thereafter of the Borrower and its Subsidiaries as set forth below for the immediately succeeding fiscal quarter. Fiscal Quarter Ended Applicable EBITDA Multiple March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 March 31, 2013 June 30, 2013 September 30, 2013 December 31, 2013 March 31, 2014 June 30, 2014 September 30, 2014 December 31, 2014 March 31, 2015 and each fiscal quarter ended thereafter 2.35" (iii)The definition of "Applicable Margin" in Section 1.01 of the Financing Agreement is hereby amended and restated in its entirety to read as follows: ""Applicable Margin" means, as of any date of determination, (a) with respect to the interest rate of a Revolving Loan that is (i) a Reference Rate Loan or any portion thereof, 2.50% and (ii) a Eurodollar Rate Loan or any portion thereof, 3.00% and (b) with respect to the interest rate of a Term Loan that is (i) a Reference Rate Loan or any portion thereof, 7.50% and (ii) a Eurodollar Rate Loan or any portion thereof, 8.50%." (iv)The definition of "Fee Letter" in Section 1.01 of the Financing Agreement is hereby amended and restated in its entirety to read as follows: ""Fee Letter" means the amended and restated fee letter, dated as of the Second Amendment Effective Date, among the Borrower and the Collateral Agent." (v)The definition of "Material Contracts" in Section 1.01 of the Financing Agreement is hereby amended and restated in its entirety to read as follows: ""Material Contract" means, with respect to any Person, (a) each contract or agreement to which such Person or any of its Subsidiaries is a party involving aggregate consideration payable to or by such Person or such Subsidiary of $1,000,000 or more in any Fiscal Year (other than (i) purchase orders in the ordinary course of the business of such Person or such Subsidiary and (ii) contracts that by their terms may be terminated by such Person or Subsidiary in the ordinary course of its business upon less than 60 days' notice without penalty or premium), (b) [***] and (c) all other contracts or agreements material to the business, operations, condition (financial or otherwise), performance, prospects or properties of such Person or such Subsidiary." *** Confidential material redacted and filed separately with the Securities and Exchange Commission. (vi)Clause (e) of the definition of "Permitted Indebtedness" in Section 1.01 of the Financing Agreement is hereby amended and restated in its entirety to read as follows: "(e)(i) Permitted Intercompany Advances and (ii) Investments permitted by clause (g) or (h) of the definition of Permitted Investments;" (vii)Clauses (g) and (h) of the definition of "Permitted Investment" in Section 1.01 of the Financing Agreement are hereby amended and restated in their entirety to read as follows: "(g)Investments in Fenwick and its Subsidiaries pursuant to [***] solely to the extent the aggregate amount of such Investment does not exceed $10,000,000 at any time outstanding;provided, that if [***] is amended to decrease the undrawn amount of [***] (such amendment to be in form and substance reasonably satisfactory to each Agent), the amount by which the [***] is reduced pursuant to such amendment will be added to the basket for Investments in the Excluded Subsidiaries described in clause (h) below; (h)Investments in the Excluded Subsidiaries (other than the Investment described in clause (g) above) in an aggregate amount not to exceed $10,000,000 at any time outstanding; provided, that such amount may be increased pursuant to the proviso in clause (g) above; provided, further that the aggregate amount of Investments made pursuant to clauses (g) and (h) shall not exceed $20,000,000 at any time;" (viii)The definition of "Term Loan" in Section 1.01 of the Financing Agreement is hereby amended and restated in its entirety to read as follows: ""Term Loan" means, collectively, the loans made by the Term Loan Lenders to the Borrower on the Effective Date and the Second Amendment Effective Date pursuant to Sections 2.01(a)(ii) and (a)(iii)." (ix)The definition of "Term Loan Commitment" in Section 1.01 of the Financing Agreement is hereby amended and restated in its entirety to read as follows: ""Term Loan Commitment" means an Initial Term Loan Commitment and/or an Additional Term Loan Commitment." *** Confidential material redacted and filed separately with the Securities and Exchange Commission. (x)The definition of "Total Term Loan Commitment" in Section 1.01 of the Financing Agreement is hereby amended and restated in its entirety to read as follows: ""Total Term Loan Commitment" means the sum of (a) the amount of the Lenders' Initial Term Loan Commitments and (b) the amount of the Lenders' Additional Term Loan Commitments." [***] (d)Section 2.01(a) (Commitments).Section 2.01(a) of the Financing Agreement is hereby amended and restated in its entirety to read as follows: "(a)Subject to the terms and conditions and relying upon the representations and warranties herein set forth: (i)each Revolving Loan Lender severally and not jointly agrees to make Revolving Loans to the Borrower at any time and from time to time after the Effective Date to the Final Maturity Date, or until the earlier reduction of its Revolving Credit Commitment to zero in accordance with the terms hereof, in an aggregate principal amount of Revolving Loans at any time outstanding not to exceed the amount of such Lender's Revolving Credit Commitment; (ii)each Term Loan Lender severally agrees to make a Term Loan to the Borrower on the Effective Date, in an aggregate principal amount not to exceed the amount of such Lender's InitialTerm Loan Commitment; (iii)each Term Loan Lender severally agrees to make a Term Loan to the Borrower on the Second Amendment Effective Date, in an aggregate principal amount not to exceed the amount of such Lender's Additional Term Loan Commitment; and (iv)notwithstanding anything to the contrary contained in this Section 2.01(a), the Loan Parties hereby acknowledge, confirm and agree that (A) immediately prior to the Second Amendment Effective Date, the outstanding principal amount of the Term Loan is equal to $75,000,000 (such Indebtedness being hereinafter referred to as the "Existing Term Loan Indebtedness"), (B) such Existing Term Loan Indebtedness shall not be repaid on the Second Amendment Effective Date, but rather shall be re-evidenced by this Agreement as a portion of the Term Loan outstanding hereunder, (C) the additional Term Loan made on the Second Amendment Effective Date shall be an amount equal to the *** Confidential material redacted and filed separately with the Securities and Exchange Commission. Total Additional Term Loan Commitment, and (D) for all purposes of this Agreement and the other Loan Document, the sum of the Existing Term Loan Indebtedness immediately prior to the Second Amendment Effective Date ($75,000,000) and the additional Term Loan made on the Second Amendment Effective Date ($10,000,000) shall constitute the Term Loan outstanding on the Second Amendment Effective Date in the aggregate principal amount of $85,000,000." (e)Section 2.01(b)(ii) (Term Loan Commitments).Section 2.01(b)(ii) of the Financing Agreement is hereby amended and restated in its entirety to read as follows: "(ii)The aggregate principal amount of the Term Loan made on the Effective Date shall not exceed the Total Initial Term Loan Commitment.The aggregate principal amount of the Term Loan made on the Second Amendment Effective Date shall not exceed the Total Additional Term Loan Commitment.Any principal amount of the Term Loan which is repaid or prepaid may not be reborrowed." (f)Section 2.02(a)(ii) (Making the Loans).Section 2.02(a)(ii) of the Financing Agreement is hereby amended by replacing the reference therein to "with respect to the Term Loan, must be the Effective Date", with "with respect to the Term Loan, must be either the Effective Date or the Second Amendment Effective Date." (g)Section 2.03(b) (Repayment of Loans; Evidence of Debt).Section 2.03(b) of the Financing Agreement is hereby amended and restated in its entirety to read as follows: "(b)The outstanding unpaid principal amount of the Term Loan shall be repayable in consecutive quarterly installments on the first day of each calendar quarter commencing on October 1, 2012, and ending on the Final Maturity Date, as set forth below: Payment Date Installment October 1, 2012 $ January 1, 2013 $ April 1, 2013 $ July 1, 2013 $ October 1, 2013, and the first day of each calendar quarter thereafter $ ; provided, however, that the last such installment shall be in the amount necessary to repay in full the unpaid principal amount of the Term Loan.The outstanding unpaid principal amount of the Term Loan, and all accrued and unpaid interest thereon, shall be due and payable on the earliest of (i) the termination of the Total Revolving Credit Commitment, (ii) the date of the acceleration of the Term Loan in accordance with the terms hereof and (iii) the Final Maturity Date." (h)Section 2.05(a)(ii) (Reduction of Term Loan Commitments).Section 2.05(a)(ii) of the Financing Agreement is hereby amended and restated in its entirety to read as follows: "(ii)Term Loan.The Total Initial Term Loan Commitment shall terminate at 5:00 p.m. (New York time) on the Effective Date.The Total Additional Term Loan Commitment shall terminate at 5:00 p.m. (New York time) on the Second Amendment Effective Date." (i)Section 5.03 (Conditions Subsequent to Effectiveness).Section 5.03 of the Financing Agreement is hereby amended by (i) deleting "and" at the end of Section 5.03(d), (ii) replacing the period at the end of Section 5.03(e) with "; and" and (iii) inserting the following clause (f) after Section 5.03(e): "(f)on or before the date that is 30 days after the Second Amendment Effective Date, a certificate of the appropriate official(s) of the State of Tennessee certifying as of a recent date as to the subsistence in good standing of, and, to the extent obtainable with the use of commercially reasonable efforts, the payment of taxes by, of the Borrower in such jurisdiction." (j)Section 7.02(b) (Indebtedness).Section 7.02(b) of the Financing Agreement is hereby amended and restated to read as follows: "(b)Indebtedness.Create, incur, assume, guarantee or suffer to exist, or otherwise become or remain liable with respect to, or permit any of its Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise become or remain liable with respect to, any Indebtedness other than Permitted Indebtedness. For the avoidance of doubt, the Loan Parties shall not guarantee any Indebtness of the Excluded Subsidiaries,[***]." (k)Section 7.02(h) (Restricted Payments).Section 7.02(h) of the Financing Agreement is hereby amended by (i) deleting "and" at the end of clause (D) of the proviso, (ii) replacing the period at the end of clause (E) of the proviso with "; and" and (iii) inserting the following clause (F) after clause (E) thereof: "(F) except as provided in the Warrant." (l)Section 7.02(v) (Minimum Cash Requirement).Section 7.02 is hereby amended by adding the following clause (v) at the end of Section 7.02: *** Confidential material redacted and filed separately with the Securities and Exchange Commission. "(v)Minimum Cash Requirement.Fail to maintain cash and Cash Equivalents in Controlled Deposit Accounts in an aggregate amount of at least $10,000,000 [***]." (m)Section 7.03(a) (Senior Leverage Ratio).Section 7.03(a) of the Financing Agreement is hereby amended and restated to read as follows: "(a)Senior Leverage Ratio.Permit the Senior Leverage Ratio of the Borrower and its Subsidiaries for any period of 4 consecutive fiscal quarters of the Borrower and its Subsidiaries for which the last fiscal quarter ends on a date set forth below to be greater than the ratio set forth opposite such date: *** Confidential material redacted and filed separately with the Securities and Exchange Commission. Fiscal Quarter End Senior Leverage Ratio March 31, 2012 3.00:1.00 June 30, 2012 3.30:1.00 September 30, 2012 3.40:1.00 December 31, 2012 3.30:1.00 March 31, 2013 3.05:1.00 June 30, 2013 3.05:1.00 September 30, 2013 3.05:1.00 December 31, 2013 2.80:1.00 March 31, 2014 2.80:1.00 June 30, 2014 2.80:1.00 September 30, 2014 2.80:1.00 December 31, 2014 2.55:1.00 March 31, 2015 2.55:1.00 June 30, 2015 2.30:1.00 September 30, 2015 2.30:1.00 December 31, 2015 2.30:1.00 March 31, 2016 and each fiscal quarter ended thereafter 2.30:1.00" (n)Section 7.03(b) (Fixed Charge Coverage Ratio).Section 7.03(b) of the Financing Agreement is hereby amended and restated to read as follows: "(b)Fixed Charge Coverage Ratio.Permit the Fixed Charge Coverage Ratio of the Borrower and its Subsidiaries for any period of 4 consecutive fiscal quarters of the Borrower and its Subsidiaries for which the last fiscal quarter ends on a date set forth below to be less than the ratio set forth opposite such date: Fiscal Quarter End Fixed Charge Coverage Ratio March 31, 2012 1.20:1.00 June 30, 2012 1.10:1.00 September 30, 2012 1.10:1.00 December 31, 2012 1.10:1.00 March 31, 2013 1.15:1.00 June 30, 2013 1.15:1.00 September 30, 2013 1.15:1.00 December 31, 2013 1.15:1.00 March 31, 2014 1.05:1.00 June 30, 2014 1.05:1.00 September 30, 2014 1.05:1.00 December 31, 2014 1.05:1.00 March 31, 2015 1.10:1.00 June 30, 2015 1.15:1.00 September 30, 2015 1.15:1.00 December 31, 2015 1.15:1.00 March 31, 2016 and each fiscal quarter ended thereafter 1.15:1.00" (o)Section 12.01(a) (Notices Generally).The Collateral Agent's address in Section 12.01(a) of the Financing Agreement is amended and restated in its entirety to read as follows: "if to the Collateral Agent, to it at the following address: Cerberus Business Finance, LLC 875 Third Avenue New York, New York 10022 Attention:Daniel Wolf Telephone:212-891-1550 Telecopier:212-891-1541 with a copy to: Cerberus California, LLC 11812 San Vicente Blvd., Suite 300 Los Angeles, California 90049 Attention:Kevin Cross and Christopher Hebble Telephone:310-826-9200 Telecopier:310-826-9203 and Schulte Roth & Zabel LLP 919 Third Avenue New York, New York10022 Attention:Frederic L. Ragucci, Esq. Telephone:212-756-2000 Telecopier:212-593-5955" (p)Schedules to Financing Agreement.Schedule 1.01(A) of the Financing Agreement is hereby replaced in its entirety with the new Schedule 1.01(A) attached as Annex I hereto. (q)Exhibits to Financing Agreement.Exhibit H of the Financing Agreement is attached as Annex II hereto. 3. Conditions to Effectiveness.The effectiveness of this Second Amendment is subject to the fulfillment, in a manner satisfactory to the Agents, of each of the following conditions precedent (the date such conditions are fulfilled or waived by the Agents is hereinafter referred to as the "Second Amendment Effective Date"): (a)Representations and Warranties; No Event of Default.The following statements shall be true and correct:(i) the representations and warranties contained in this SecondAmendment, ARTICLE VI of the Financing Agreement and in each other Loan Document, certificate or other writing delivered to any Agent or any Lender pursuant hereto or thereto on or prior to the Second Amendment Effective Date are true and correct on and as of the Second Amendment Effective Date as though made on and as of such date, except to the extent that any such representation or warranty expressly relates solely to an earlier date (in which case such representation or warranty shall be true and correct on and as of such earlier date) and (ii) no Default or Event of Default shall have occurred and be continuing on the Second Amendment Effective Date or would result from this Second Amendment becoming effective in accordance with its terms. (b)Execution of Amendment.The Agents and the Lenders shall have executed this Second Amendment and shall have received a counterpart to this Second Amendment, duly executed by each Loan Party. (c)Payment of Fees, Etc.The Borrower shall have paid on or before the Second Amendment Effective Date all fees and invoiced costs and expenses then payable by the Borrower pursuant to the Loan Documents, including, without limitation, Sections 2.06 and 12.04 of the Financing Agreement. (d)Delivery of Documents.The Collateral Agent shall have received on or before the Second Amendment Effective Date the following, each in form and substance reasonably satisfactory to the Collateral Agent and, unless indicated otherwise, dated the Second Amendment Effective Date: (i)certified copies of request for copies of information on Form UCC-11, listing all effective financing statements which name as debtor any Loan Party, together with copies of such financing statements, none of which, except as otherwise agreed in writing by the Collateral Agent, shall cover any of the Collateral and the results of searches for any tax Lien and judgment Lien filed against such Person or its property, which results, except as otherwise agreed to in writing by the Collateral Agent, shall not show any such Liens, other than Permitted Liens; (ii)a copy of the resolutions of each Loan Party, certified as of the Second Amendment Effective Date by an Authorized Officer thereof, authorizing (A) the additional borrowings and transactions contemplated hereby and (B) the execution, delivery and performance by such Loan Party of this Second Amendment, the performance of the Loan Documents as amended thereby, and the execution and delivery of the other documents to be delivered by such Loan Party in connection herewith and therewith, including, without limitation, in the case of the Borrower, the Warrant; (iii)a certificate of an Authorized Officer of each Loan Party, certifying the names and true signatures of the representatives of such Loan Party authorized to sign this Second Amendment and the other documents to be executed and delivered by such Loan Party in connection herewith and therewith, together with evidence of the incumbency of such authorized officers; (iv)a certificate of the appropriate official(s) of the jurisdiction of organization and, except to the extent such failure to be so qualified could not reasonably be expected to have a Material Adverse Effect, each jurisdiction of foreign qualification of each Loan Party (other than the State of Tennessee) certifying as of a recent date not more than 30 days prior to the Second Amendment Effective Date as to the subsistence in good standing of, and, to the extent obtainable with the use of commercially reasonable efforts, the payment of taxes by, such Loan Party in such jurisdictions; (v) a true and complete copy of the charter, certificate of formation, certificate of limited partnership or other publicly filed organizational document of each Loan Party certified as of a recent date not more than 30 days prior to the Second Amendment Effective Date by an appropriate official of the jurisdiction of organization of such Loan Party which shall set forth the same complete name of such Loan Party as is set forth herein and the organizational number of such Loan Party, if an organizational number is issued in such jurisdiction (or, to the extent the charter, certificate of formation, certificate of limited partnership or other publicly filed organizational document of such Loan Party has not been amended, modified or supplemented since the Effective Date, a certificate from an Authorized Officer of such Loan Party certifying that such charter, certificate of formation, certificate of limited partnership or other publicly filed organizational document of such Loan Party not been amended, modified or supplemented since the Effective Date); (vi)a copy of the Governing Documents of each Loan Party, together with all amendments thereto, certified as of the Second Amendment Effective Date by an Authorized Officer of such Loan Party (or, to the extent the Governing Documents of such Loan Party have not been amended, modified or supplemented since the Effective Date, a certificate from an Authorized Officer of such Loan Party certifying that the Governing Documents have not been amended, modified or supplemented since the Effective Date); (vii)an opinion of Latham & Watkins LLP, counsel to the Loan Parties, in form and substance satisfactory to the Collateral Agent and as to such matters as the Collateral Agent may reasonably request, including, without limitation, the Warrant; (viii)a certificate of an Authorized Officer of each Loan Party, certifying as to the matters set forth in subsection (a) of this Section 3; (ix)a certificate of the chief financial officer of each Loan Party, certifying as to the solvency of such Loan Party, after giving effect to the consummation of the transactions contemplated hereby, which certificate shall be satisfactory in form and substance to the Collateral Agent; (x)copy of [***], as in effect on the Second Amendment Effective Date, certified as a true and correct copy thereof by an Authorized Officer of the Borrower, together with a certificate of an Authorized Officer of the Borrower stating that such agreement remains in full force and effect and that the Borrower and Fenwick have not breached or defaulted in any of their obligations under such agreement; (xi)the Warrant, duly executed by the Borrower; (xii)the Fee Letter, duly executed by the Borrower; and (xiii)such other agreements, instruments, approvals, opinions and other documents, each satisfactory to the Agents in form and substance, as any Agent may reasonably request. (e)Legality.The making of the Term Loan shall not contravene any law, rule or regulation applicable to any Agent or any Lender. *** Confidential material redacted and filed separately with the Securities and Exchange Commission. (f)Notices.The Administrative Agent shall have received a Notice of Borrowing pursuant to Section 2.02 of the Financing Agreement. (g)Proceedings; Receipt of Documents.All proceedings in connection with the making of the Term Loan and the other transactions contemplated by this Second Amendment, the Financing Agreement, as amended hereby, and the other Loan Documents, and all documents incidental hereto and thereto, shall be satisfactory to the Agents and their counsel, and the Agents and such counsel shall have received all such information and such counterpart originals or certified or other copies of such documents, in form and substance satisfactory to the Agents, as the Agents or such counsel may reasonably request. 4. Representations and Warranties.Each Loan Party represents and warrants as follows: (a)Organization, Good Standing, Etc.Each Loan Party (i) is a corporation, limited liability company or limited partnership duly organized, validly existing and in good standing under the laws of the state or jurisdiction of its organization, (ii) has all requisite power and authority to conduct its business as now conducted and as presently contemplated, and to execute and deliver this Second Amendment, and to consummate the transactions contemplated hereby and by the Financing Agreement, as amended hereby, and (iii) is duly qualified to do business and is in good standing in each jurisdiction in which the character of the properties owned or leased by it or in which the transaction of its business makes such qualification necessary, except (solely for the purposes of this subclause (iii)) where the failure to be so qualified or in good standing could not reasonably be expected to result in a Material Adverse Effect. (b)Authorization, Etc.The execution, delivery and performance by each Loan Party of this Second Amendment, and the performance of the Financing Agreement, as amended hereby, (i) have been duly authorized by all necessary action, (ii) do not and will not contravene any of its Governing Documents or any applicable Requirement of Law in any material respect or any material Contractual Obligation binding on or otherwise affecting it or any of its properties, (iii) do not and will not result in or require the creation of any Lien (other than pursuant to any Loan Document) upon or with respect to any of its properties, and (iv) do not and will not result in any default, noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of any permit, license, authorization or approval applicable to its operations or any of its properties. (c)Governmental Approvals.No authorization or approval or other action by, and no notice to or filing with, any Governmental Authority is required in connection with the due execution, delivery and performance of this Second Amendment by the Loan Parties, and the performance of the Financing Agreement, as amended hereby. (d)Enforceability of the Second Amendment.This Second Amendment and the Financing Agreement, as amended hereby, when delivered hereunder, will be a legal, valid and binding obligation of each Loan Party, enforceable against such Loan Party in accordance with the terms thereof, except as enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting creditors' rights generally. (e)Representations and Warranties; No Event of Default.The following statements shall be true and correct:(i) the representations and warranties contained in this Second Amendment, ARTICLE VI of the Financing Agreement and in each other Loan Document, certificate or other writing delivered to any Agent or any Lender pursuant hereto or thereto on or prior to the Second Amendment Effective Date are true and correct on and as of the Second Amendment Effective Date as though made on and as of such date, except to the extent that any such representation or warranty expressly relates solely to an earlier date (in which case such representation or warranty shall be true and correct on and as of such earlier date) and (ii) no Default or Event of Default has occurred and is continuing on the Second Amendment Effective Date or would result from this Second Amendment becoming effective in accordance with its terms. 5. Release.Each Loan Party hereby acknowledges and agrees that:(a) neither it nor any of its Affiliates has any claim or cause of action against any Agent or any Lender (or any of their respective Affiliates, officers, directors, employees, attorneys, consultants or agents) and (b) each Agent and each Lender has heretofore properly performed and satisfied in a timely manner all of its obligations to the Loan Parties and their Affiliates under the Financing Agreement and the other Loan Documents that are required to have been performed on or prior to the date hereof.Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan Parties agree) to eliminate any possibility that any past conditions, acts, omissions, events or circumstances would impair or otherwise adversely affect any of the Agents' and the Lenders' rights, interests, security and/or remedies under the Financing Agreement and the other Loan Documents.Accordingly, for and in consideration of the agreements contained in this Second Amendment and other good and valuable consideration, each Loan Party (for itself and its Affiliates and the successors, assigns, heirs and representatives of each of the foregoing) (collectively, the "Releasors") does hereby fully, finally, unconditionally and irrevocably release and forever discharge each Agent, each Lender and each of their respective Affiliates, officers, directors, employees, attorneys, consultants and agents (collectively, the "Released Parties") from any and all debts, claims, obligations, damages, costs, attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of action, in each case, whether known or unknown, contingent or fixed, direct or indirect, and of whatever nature or description, and whether in law or in equity, under contract, tort, statute or otherwise, which any Releasor has heretofore had or now or hereafter can, shall or may have against any Released Party by reason of any act, omission or thing whatsoever done or omitted to be done on or prior to the Second Amendment Effective Date directly arising out of, connected with or related to this Second Amendment, the Financing Agreement or any other Loan Document, or any act, event or transaction related or attendant thereto, or the agreements of any Agent or any Lender contained therein, or the possession, use, operation or control of any of the assets of any Loan Party, or the making of any Loans or other advances, or the management of such Loans or advances or the Collateral. 6. Reaffirmation.The Borrower hereby confirms its grant of a security interest and other obligations under and subject to the terms of the Security Agreement, and agrees that, notwithstanding the effectiveness of this Second Amendment or any of the transactions contemplated hereby, such grant of security interest and other obligations are not impaired or adversely affected in any manner whatsoever and shall continue to be in full force and effect and shall continue to secure all the Secured Obligations (as defined in the Security Agreement), as amended, increased and/or extended pursuant to this Second Amendment. 7. Miscellaneous. (a)Continued Effectiveness of the Financing Agreement and the Other Loan Documents.Except as otherwise expressly provided herein, the Financing Agreement and the other Loan Documents are, and shall continue to be, in full force and effect and are hereby ratified and confirmed in all respects, except that on and after the Second Amendment Effective Date (i) all references in the Financing Agreement to "this Agreement", "hereto", "hereof", "hereunder" or words of like import referring to the Financing Agreement shall mean the Financing Agreement as amended by this Second Amendment, and (ii) all references in the other Loan Documents to the "Financing Agreement", "thereto", "thereof", "thereunder" or words of like import referring to the Financing Agreement shall mean the Financing Agreement as amended by this Second Amendment.To the extent that the Financing Agreement or any other Loan Document purports to pledge to the Collateral Agent, or to grant to the Collateral Agent, a security interest or lien, such pledge or grant is hereby ratified and confirmed in all respects.Except as expressly provided herein, the execution, delivery and effectiveness of this Second Amendment shall not operate as an amendment of any right, power or remedy of the Agents and the Lenders under the Financing Agreement or any other Loan Document, nor constitute an amendment of any provision of the Financing Agreement or any other Loan Document. (b)Counterparts.This Second Amendment may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which shall be deemed to be an original, but all of which taken together shall constitute one and the same agreement.Delivery of an executed counterpart of this Second Amendment by telefacsimile or electronic mail shall be equally as effective as delivery of an original executed counterpart of this Second Amendment. (c)Headings.Section headings herein are included for convenience of reference only and shall not constitute a part of this Second Amendment for any other purpose. (d)Costs and Expenses.The Borrower agrees to pay on demand all fees, costs and expenses of the Agents and the Lenders in connection with the preparation, execution and delivery of this Second Amendment. (e)Second Amendment as Loan Document.Each Loan Party hereby acknowledges and agrees that this Second Amendment constitutes a "Loan Document" under the Financing Agreement.Accordingly, it shall be an Event of Default under the Financing Agreement if (i) any representation or warranty made by any Loan Party under or in connection with this Second Amendment, which representation or warranty is (A) subject to a materiality or a Material Adverse Effect qualification, shall have been incorrect in any respect when made or deemed made, or (B) not subject to a materiality or a Material Adverse Effect qualification, shall have been incorrect in any material respect when made or deemed made or (ii) any Loan Party shall fail to perform or observe any term, covenant or agreement contained in this Second Amendment. (f)Severability .Any provision of this Second Amendment that is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining portions hereof or affecting the validity or enforceability of such provision in any other jurisdiction. (g)Governing Law.This Second Amendment shall be governed by the laws of the State of New York. (h)Waiver of Jury Trial.THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECOND AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. [Remainder of page intentionally left blank] IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed and delivered by their respective duly authorized officers as of the date first written above. BORROWER: MOTORCAR PARTS OF AMERICA, INC. By: /s/ Selwyn Joffe Name: Selwyn Joffe Title: Chairman, President and CEO COLLATERAL AGENT: CERBERUS BUSINESS FINANCE, LLC By: /s/ Daniel Wolf Name: Daniel Wolf Title: President SECOND AMENDMENT ADMINISTRATIVE AGENT AND LENDER: PNC BANK, NATIONAL ASSOCIATION By: /s/ Fred Kienhe Name: Fred Kienhe Title: Vice President SECOND AMENDMENT LENDER: COREPOINTE LOAN SPV LLC By: COREPOINTE GROUP LLC, its managing member By: /s/ Seth Fink Name: Seth Fink Title: Vice President SECOND AMENDMENT LENDER: ABLECO FINANCE LLC By: /s/ Daniel Wolf Name: Daniel Wolf Title: President SECOND AMENDMENT LENDER: A5 FUNDING L.P. By:A5 Fund Management LLC, its General Partner By: /s/ Daniel Wolf Name: Daniel Wolf Title: Vice President SECOND AMENDMENT LENDER: CERBERUS LEVERED LOAN OPPORTUNITIES FUND I, L.P. By:Cerberus Levered Opportunities GP, LLC, its General Partner By: /s/ Daniel Wolf Name: Daniel Wolf Title: Managing Director SECOND AMENDMENT LENDER: CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P. By:Cerberus NJ Credit Opportunities GP, LLC, its General Partner By: /s/ Daniel Wolf Name: Daniel Wolf Title: Senior Managing Director SECOND AMENDMENT LENDER: COREPOINTE CAPITAL FINANCE LLC By: /s/ Seth Fink Name: Seth Fink Title: Managing Director SECOND AMENDMENT ANNEX I SCHEDULE 1.01(A) LENDERS AND LENDERS' COMMITMENTS Lender Initial Term Loan Commitment Additional Term Loan Commitment Revolving Credit Commitment Total Commitment ABLECO FINANCE LLC $ $
